      Case: 1:21-cv-00101-MPM-RP Doc #: 2 Filed: 07/23/21 1 of 1 PageID #: 18




                                             UNITED STATES DISTRICT COURT
                                                 OFFICE OF THE CLERK
                                            NORTHERN DISTRICT OF MISSISSIPPI

                                                          DAVID CREWS
                                                             CLERK



                203 Gilmore Drive                                911 Jackson Avenue, Suite 369
                                                                      Oxford, MS 38655
                Amory, MS 38821                                    Telephone: (662) 234-1971

             Telephone: (662) 369-4952
                                                                   305 Main Street, Suite 329
                                                                      Post Office Box 190
                                                                    Greenville, MS 38701


July 23, 2021



Derek Hunt

v.                                                             Case No. 1:21cv101-MPM-RP

Mississippi State University




       PLEASE TAKE NOTICE that the court file does not show that a summons has been
served on the following party(ies):

                                         Mississippi State University




                                                               DAVID CREWS, CLERK

                                                       By:      s/ Jennifer L. Adams
                                                               Deputy Clerk/Case Manager
